Exhibit 10.46

EMPLOYMENT AGREEMENT


THIS AGREEMENT is entered into effective as of the 28th day of February, 2000,
between AMERICAN TECHNOLOGY CORPORATION, a Delaware publicly traded corporation
(the "Company"), and James J. Croft III ("Employee").


Employee, in consideration of the covenants and agreements hereinafter
contained, agrees as follows with respect, to the employment of the Company of
Employee and Employees future business activities.


1. Employment: Term of Employment. The Company hereby employs Employee and
Employee hereby accepts such employment upon the terms and conditions
hereinafter set forth. Subject to the provisions for termination as hereinafter
provided, Employee's term of employment by the Company shall be from the date of
this agreement until September 30, 2004, and said employment shall continue
after such date until either party shall deliver written notice to the other
party hereto to the effect that the employment hereunder shall terminate thirty
(30) days from the giving of such notice. This Agreement will supersede all
prior written and oral employment agreements entered into by and between Company
and Employee.


2. Services to be Rendered by Employee. Employee shall be subject to the
direction of the Board of Directors, a duly authorized committee thereof, or the
Company's Chief Executive Officer and his duties shall be those generally vested
in the office of Vice President of Research for the corporation and he shall
have such other powers and duties as may be reasonably prescribed by the Board
of Directors, a duty authorized committee thereof, or the Company's Chief
Executive Officer and shall perform such duties as from time to time may be
decided upon by the Board of Directors, a duly authorized committee thereof, or
the Company's Chief Executive Officer, including but not limited to, speaking
for and promoting the sale of the Company's product lines as public spokesman
both in print and television ads.


The Employee agrees that he will serve the Company faithfully and to the best of
his abilities, devoting substantially all his time, energy and skill to the
activities of the Company and the promotion of its interests. Employee shall not
serve as an officer or director or similar capacity with any other entity except
with the consent of the Company. The Company has agreed to accommodate
Employee's position with Definitive Audio to the extent of an average of one day
per month so long as the prime focus of Employee's time and activities are in
support of the Company's objectives.


3. Compensation.


(a) For the services to be rendered by Employee during his employment by the
Company, the Company shall pay Employee a Base Salary of One Hundred Ten
Thousand Dollars ($110,000) per annum during the term of this agreement,
prorated for any partial period and paid in conformity with the Company's normal
payroll period. Employee's salary shall be reviewed by the Board of Directors
from time to time in its discretion, and Employee will receive such salary
increases, if any, as the Board of Directors in its sole discretion determines.


(b) Employee shall be entitled to participate in any bonus pool or similar
program established by the Board of Directors.


(c) The Employee's place of employment shall be considered San Diego County,
California (or other mutually agreed upon location).


(d) Employee shall be entitled to participate in and receive benefits under the
Company's executive benefits plans as in effect from time to time, including,
medical insurance, sick leave, and vacation time, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and Company policies.


(e) The Company shall pay or reimburse Employee for all expenses normal
reimbursed by the Company and reasonably incurred by him in furtherance of his
duties hereunder and authorized by the Company, including without limitation,
expenses for entertainment, traveling, meals, hotel accommodations and the like
upon submission by him of vouchers or an itemized list thereof as the Board of
Directors; may from time to time adopt and authorize, and as may be required in
order to permit such payments as proper deductions to the Company under the
Internal Revenue Code of 1986 and the rules and regulations adopted pursuant
thereto now or hereafter in effect.


(f) All amounts payable or which become payable under any provision of this
Agreement will be subject to any deductions authorized in writing by Employee
and any deductions and withholdings required by law.
 
1

--------------------------------------------------------------------------------


(g) As compensation for consideration of extending Employee's Employment
Agreement and granting an exclusive license to ATC for the Croft Invention known
as "Three chamber, series tuned band-pass subwoofer" as defused, in the document
"Croft Pre-October 1997 Proprietary Technologies" dated 10/1/97, and as of this
date commonly referred to as the Xtended Range Subwoofer in ATC, the Company
agrees to pay a Premium Royalty in addition to that in the Royalty Agreement
Addendum Plumber Three with Employee. Royalty Agreement for this Agreement shall
mean the Addendum agreed to and signed by Employee for royalty payments for
granting an exclusive license to ATC for the Croft Invention known as "Three
chamber, series tuned band-pass subwoofer" within the terms of the Employee
Intellectual Property Submissions for American Technology Corporation Policy (
Hereinafter referred to as the "Policy"). The Premium Royalty for this Agreement
shall mean the amounts listed herein for incremental compensation. The schedule
of these incremental amounts is: 3% incremental to the royalties in the Policy
for the first two million dollars of income from the invention to ATC, 2%
incremental to the royalties in the Policy for the second two million dollars of
income from the invention to ATC, and 1% incremental to the royalties in the
Policy for the third two million dollars of income from the invention ATC. These
Premium Royalties shall vest as one incremental amount per complete year of
service from the signing date of this Agreement. These royalties shall continue
indefinitely and survive this Agreement if Employee fulfills the term and
conditions of this Agreement and is not terminated for good cause. Should
Employee voluntarily terminate employment or be terminated without cause, one
fourth of the incremental potential earnings from the Premium Royalties shall be
vested for each year of successfully completed service.


(h) Employee also agrees to restructure his Addendum of January 12, 1999 and
Addendum Number Two dated January 14,1999 for the exclusive license to ATC for
the "Acoustic Transformer Based Woofer Systems" intellectual property and
subsequent patent(s). Those Addenda are amended by this Agreement to the
following terms:


1) From the date of this agreement until March 25,2004, ATC maintains its
exclusive license with no minimum payments.
2) On March 25,2004, the existing terms and minimums from the above mentioned
1999 Addenda will be reinstated.


(i) Employee agrees to use Employee's best efforts to prepare and have filed
patent documentation, in a timely and accurate manner, for "an electrostatic
loudspeaker that uses higher resistance stators with contacts in the middle of
stator or in a line source strip (two examples of many) such that areas further
from the contact point are attenuated with fiequency; the impedance becomes more
resistive in nature, frequency response is flattened, directivity is
manipulated, and areas of highest resistive paths are delayed, further curving
the wavefront" (currently commonly referred to within ATC as "variable resistive
stator") including all embodiments known to Employee as well as any and all
future improvements which likewise will be prepared and filed for patent(s) in a
timely and accurate manner. Employee also agrees to assign the patent(s)
exclusively to ATC. ATC agrees that should the Company at some future time
determine not to use the technology in its licensed technologies or to generate
revenues through licensing of this specific technology with or without
combination with other ATC technologies, ATC will great an exclusive license to
Employee for Employee's use in commerce for a royalty fee to ATC of 2% of
Employee's Royalty earnings from sublicensing or Employee's revenues for
products sold directly to market from the technology and or patent(s) related to
said technology. Company agrees to use reasonable efforts to obtain additional
stock options from the shareholders for the 1997 Stock Option Plan at the 2000
Annual Meeting and upon successfully obtaining same to grant to Employee 25,000
Stock Options as consideration for work performed on this technology. Said Stock
Options are to vest 50% after one year of voluntary service and 50% after the
second year of voluntary service. Said options would not continue to vest if
Employee is terminated for cause.


4. Indemnification.


(a) If, after the date of the commencement of the Employment Period, the
Employee is made a parry or is threatened to be made a party to any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding"), by reason of the fact that he is or was an officer of the Company
or is or was serving at the request of the Company as a director, officer,
member, employee or agent of another corporation or partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is an alleged act or failure
to act in an official capacity as a director, officer, member, employee or
agent, he shall be indemnified and held harmless by the Company to the fullest
extent authorized by Delaware law, as the same exists or may hereafter be
amended, against all expense, liability and loss (including, without limitation,
attorneys' fees, judgments, fines and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Employee in connection therewith,
including, without limitation, payment of expenses incurred in defending a
Proceeding prior to the final disposition of such Proceeding (subject to receipt
of an undertaking by the Employee to repay such amount if it shall ultimately be
determined that the Employee is not entitled to be indemnified by the Company
under Delaware taw), and such indemnification shall continue as to the Employee
even if he has ceased to be an officer, member, employee or agent of the Company
or other enterprise and shall inure to the benefit of his heirs, executors and
administrators.


(b) The right of indemnification and the payment of expenses incurred in
defending a Proceeding in advance of its final disposition conferred in this
Section 4 shall not be exclusive of any other right that the Employee may have
or hereafter may acquire under any statute, provision of the Certificate of
incorporation or Bylaws of the Company, agreement, vote of shareholders or
disinterested directors or otherwise.
 

 
2

--------------------------------------------------------------------------------


5. Termination of Employment.


(a) The Company shall have the right at its option to terminate the employment
of Employee hereunder by giving written notice thereto to the Employee in the
event of any of the following:
 
(1) The Company may terminate this Agreement at any time with good cause, as
determined by the Board of Directors of the Company, or a duly authorized
committee thereof, acting in good faith and upon reasonable grounds, whereupon
all compensation to Executive shall cease as of the effective date of
termination. As used in this paragraph or elsewhere in this Agreement, the term
"good cause" shall mean (i) dishonesty by Executive detrimental to the best
interests of the Company, (ii) continuing inattention to or neglect of the
duties to be performed by Employee, (iii) willful disloyalty of Employee to
Company, (iv) the death or disability of Employee, (v) conviction by a court of
competent jurisdiction of Employee in any fraud, or (vi) the imparting of any
material confidential information by Employee in violation of this Agreement.


(2) if the Company gives Employee thirty days advance written notice of
termination of employment.


(3) If this agreement is terminated by the Company pursuant to Paragraph 5(a)(2)
hereof, then Employee shall be entitled to severance payments equal to six (6)
months of his then monthly Base Salary and any bonus on an as if perfected basis
payable in one lump sum within thirty (30) days after such effective termination
of Employee's employment by the Company irrespective of the remaining term of
this agreement.


(b) The Employee shall have the right at his sole option to terminate employment
hereunder at any time upon thirty (30) days written notice.


6. Soliciting Customers or vendors. The Employee agrees that he will not for a
period of one (1) year immediately following the termination of his employment
with the Company, either directly or indirectly make known to any competing
person, firm. or corporation the names or addresses of any of the customers or
vendors of the Company or any other information pertaining to them that is not
in the public domain.


7. Trade Secrets of the Company. The Employee prior to and during the term of
employment under this Agreement has had and will have access to and become
acquainted with various trade secrets, consisting of devices, secret inventions,
processes, and compilations of information, records, and specifications which
are owned by the Company, and which are regularly used or to be used in the
operation of the business of the Company. The Employee shall not disclose any of
the aforesaid trade secrets, directly or indirectly, or use them in any way,
either during the term of this agreement or for a period of 36 months
thereafter, except as required in the course of his employment at ATC. All
files, records, documents, drawings, specifications, equipment, and similar
items relating to the business of the Company, whether prepared by the Employee
or otherwise coming into his possession, shall remain the exclusive property of
the Company and shall act be removed under any circumstances from the promises
of the Company where the work is being carried on without prior written consent
of the Company or consistent with the Company's normal business practices.


8. Inventions and Patents.

(a) Employee has provided the Company with a list of audio properties developed
by Employee prior to employment. The Company shall separately negotiate for
license(s), in accordance with the Employee Intellectual Property Submissions
for American Technology Corporation General Policy, for any of these listed
properties should the Company desire to use them in any of its product programs.
Other inventions shall be assumed to fall under the provisions of this Section
8.


(b) The Employee agrees that as to any inventions made by him during the term of
his employment, solely or jointly with others, which are made with the
equipment, supplies, facilities or trade secret information of the Company, or
which relate at the time of the conception or reduction to practice of the
invention to the business of the Company or the Company's actual or demonstrably
anticipated research and development, or which result from any work performed by
the Employee for the Company, shall belong to the Company and the Employee
promises to assign such inventions to the Company. The Employee also agrees that
the Company shall have the right to keep such inventions as trade secrets, if
the Company chooses. The Employee agrees to assigns to the Company the
Executive's rights in any other inventions where the Company is required to
grant those rights to the United States government or say agency thereof. In
order to permit the Company to claim rights to which it may be entitled, the
Employee agrees to disclose to the Company in confidence all inventions which
the Employee makes arising out of the Employee's employment and all patent
application filed by the Employee within one year after the termination of his
employment.


(c) The Employee shall assist the Company in obtaining patents on all
inventions, designs, improvements, and discoveries patentable by the Company in
the United States and in all foreign countries, and shall execute all documents
and do all things necessary to obtain letters patent, to vest the Company with
full and extensive title thereto, and to protect the same against infringement
by others.


3

--------------------------------------------------------------------------------


9. Severability. Each paragraph and subparagraph of this Agreement shall be
construed and considered separate and severable from the validity and
enforceability of any other provision contained in this Agreement.


10. Assignment. The rights of the Company (but not its obligations) under this
Agreement may, without the consent of the Employee, be assigned by the Company
to any parent, subsidiary, or successor of the Company; provided that such
parent, subsidiary or successor acknowledges in writing that it is also bound by
the terms and obligations of this Agreement. Except as provided in the preceding
sentence, the Company may not assign all or any of its rights, duties or
obligations hereunder without prior written consent of Employee. The Employee
may not assign all or any of his rights, duties or obligations hereunder without
the prior written consent of the Company.
 
11. Notices. All notices, requests, demands and other communications shall be in
writing and shall be defined to have been duly given if delivered or if mailed
by registered mail, postage prepaid:

(a) If to Employee, addressed to him at the following address as may be changed
in writing from time to time:
James Croft
_______________________
_______________________


(b) If to the Company, addressed to:
American Technology Corporation
13114 Evening Creek Dr. South
San Diego, California 92128
 
or to such other address as any party hereto may request by notice given as
aforesaid to the other parties hereto.


12. Title and Headings. Titles and headings to paragraphs hereof are for
purposes of references only and shall in no way limit, defuse or otherwise
affect the provisions hereof.


13. Governing Law. This Agreement is being executed and delivered and is
intended to be performed in the State of California, ands all be governed by and
construed in accordance with the laws of the State of California.


14. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. It shall not be necessary
in making proof of this Agreement to produce or account for more than one
original counterpart.


15. Cumulative Rights. Each and all of the various rights, powers and remedies
of the Company and Employee in this Agreement shall be considered as cumulative,
with and in addition to any other rights, powers or remedies of the Company or
the Employee and no one of them as exclusive of the others or as exclusive of
any other rights, powers and remedies allowed by law. The exercise or partial
exercise of any right, power or remedy shall neither constitute the election
thereof nor the waiver of any other right, power or remedy. Sections 4, 6, 7 and
8 hereof shall continue in full force and effect notwithstanding the Employee's
termination of employment and the termination of this Agreement.


16. Remedies. The Employee and the Company both acknowledge that each may have
no adequate remedy at law if either violates any of the terms contained in
Sections 6, 7 and 8. In such event, either party shall have the right, in
addition to any other rights it may have, to obtain relief to restrain any
breach hereof or otherwise to specifically enforce any of the provisions hereof.


17. Waiver of Breach. The waiver by one party to this Agreement of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the said party .


18. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto and may be modified or amended only by a written instrument
executed by parties hereto. Effective on the date hereof, any prior employment
agreements between the Company and the Employee shall terminate.


19. Attorney's Fees. In the event that either party must institute legal action
to compel the other to comply with the terms of this Agreement, the prevailing
parry shall be entitled to reasonable attorneys' fees and costs.


20. Good Faith. Each of the parties hereto agrees that he or it shall act in
good faith in all actions taken under this Agreement.


4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


/s/ Cornelius J. Brosnan
 
February 28, 2000
American Technology Corporation
   
Cornelius J. Brosnan, Chairman, President and CEO
               
/s/ James J. Croft III
 
February 28, 2000
James J. Croft III, Employee
   




5

--------------------------------------------------------------------------------





Addendum to
American Technology Corporation
Employee Intellectual Property Policy
For


James J. Croft


This addendum to the Employee Intellectual Property Policy of American
Technology Corporation (ATC) is made this 12th day of January, 1999 by and
between ATC and James J. Croft (Croft) and constitutes modifications to the
Policy regarding certain Croft Intellectual Property.
 
1.
Croft hereby agrees to grant an exclusive license to ATC for the Croft Invention
known as "Acoustic Transformer Based Woofer Systems", hereinafter defined, under
the terms and conditions set forth in this addendum.
2.
ATC agrees to provide reasonable financial support for the development of the
system product and expenses for obtaining patent(s) for the system.
3.
Croft agrees to use his best efforts to finalize the patent documentation as
quickly as possible.
4.
For products sold utilizing the Croft Invention prior to final action by the U.
S. Patent and Trademark Office (PTO) on the application, Croft shall receive the
applicable income, as per the Policy. Should the PTO deny a patent on the Croft
Invention Claims, then these payments shall cease.
5.
ATC. agrees to start payments to Croft on August 1, 1999 in the amount of $900
per month. On February 1, 2000, these payments shall increase to $1,800 per
month. Thereafter, Croft shall receive the greater of the amounts of monthly
payments above or the commission earned of royalties paid to ATC by third party
sublicensees, or from sales of products made by ATC. These monthly amounts paid
to Croft shall be based on the amount received by ATC in quarterly lump sum
payments by sublicensees averaged to determine a monthly royalty amount. In the
event the royalty amount due to Croft should fall below $1800 per month and ATC
should decide to pay Croft less than $1800 per month, but equal to or greater
than $900 per month then the license granted by Croft shall be non-exclusive. In
the further event that ATC decides not to pay Croft at least $900 per month,
then the license grant is revoked and ATC shall have no rights in the invention.
6.
ATC agrees that Section III.B of the ATC Employee Intellectual Property Policy
shall not apply to Croft.
7.
ATC agrees to use reasonable efforts to market and/or sell the Croft Invention
products, consistent with the best interests of the company.
8.
"Acoustic Transformer Based Woofer System" is defined as a woofer driver coupled
with a small coupling chamber to a two different sized back to back connected
cone passive radiator such that the output is transformed up by the size of the
largest cone and the ratio of the active woofer cone to the difference ratio of
the passive cones or to the smaller of the passive cones. This can be used to
create a scaled or vented or multi-chamber vented bandpass system and/or used to
drive a dipole sub woofer system. It may also have a vent in the auxiliary
chamber driven by the difference cone passive radiator.

 
 

 
James J. Croft
 
American Technology Corporation
         



 
By: /s/ James J. Croft
 
By: /s/ Con Brosnan
         
Name: James J. Croft
 
Name: Con Brosnan
     
Title: President and CEO






6

--------------------------------------------------------------------------------





Addendum Number Two
to
American Technology Corporation
Employee Intellectual Property Policy
For


James J. Croft


This Addendum Number Two to the American Technology Corporation Employee
Intellectual Property Policy is made this 14th day of January, 1999 by and
between American Technology Corporation (ATC) and James J. Croft (Croft) and
constitutes modifications to the Policy regarding certain Croft Intellectual
Property.


1.
This Addendum Number Two incorporates and restates the original Addendum to the
Policy dated January 12, 1999 (Original Addendum).
2.
The duties, obligations and benefits, which are set forth in the Original
Addendum which flow to Croft shall also flow to Croft's heirs. In a similar
manner, duties, obligations and benefits which are set forth in the Original
Addendum which flow to ATC shall also flow to ATC's successors.

 
 



 
James J. Croft
 
American Technology Corporation
         



 
By: /s/ James J. Croft
 
By: /s/ Con Brosnan
         
Name: James J. Croft
 
Name: Con Brosnan
     
Title: President and CEO






7

--------------------------------------------------------------------------------







Addendum Number Three to
American Technology Corporation
Employee Intellectual Property Policy
For


James J. Croft III


This addendum to the Employee Intellectual Property Policy of American
Technology Corporation (ATC), which by this reference is incorporated herein, is
made this 28th day of February, 2000 by and between ATC and James J. Croft III
(Croft) and constitutes modifications to the Policy regarding certain Croft
Intellectual Property.


1.
Croft hereby agrees to grant an exclusive license to ATC for the Croft Invention
known as 'Three chamber, series tuned band-pass subwoofer"[ Three Chamber
Subwoofer] , hereinafter defined, under the terms and conditions set forth in
this addendum.
2.
ATC agrees to provide reasonable financial support for the development of the
system product and expenses for obtaining patent(s) for the system.
3.
Croft agrees to use his best efforts to finalize the patent documentation as
quickly as possible.
4.
For products sold utilizing the Croft Invention prior to final action by the U.
S. Patent and Trademark Office (PTO) on the application, Croft shall receive the
ap-plicable income, as explained below. Should the PTO deny a patent on the
Croft Invention Claims, then these payments shall cease. Should ATC have
to cease and desist the use of the Three Chamber Subwoofer during a patent
infringement suit or action the payments under all terms herein shall be
suspended for the duration of the suit or action but ATC shall not thereby
revoke its rights herein.
5.
The applicable income sections of the Employee Intellectual Property Policy of
ATC are set forth as follows:
 
·
The percentages earned by the New Employee will be:
 
·
In the case of royalty payments to American Technology Corporation based solely
on the former Intellectual Property of the New Employee, the New Employee shall
receive 5% of the royalties pertaining to the Employee's former patents) or
copyright(s). In the case where there are multiple former patents or copy-rights
of the New Employee combined in a single royalty, the compensation to the New
Employee will be 5% of the royalty paid to American Technology Corporation for
that combination of Intellectual Property.
 
·
In the case of an individual product, component, or software program sold by
American Technology Corporation the New Employee shall receive 2% of the net
selling price. Net selling price is herein defined as American Technology
Corporation's selling price minus all terms and conditions of sales [cash
discounts, advertising, returns and allowances].




8

--------------------------------------------------------------------------------






 
·
In the case where the New Employee's former Intellectual Property is a component
part of a set of components American Technology Corporation sells, the ratio of
the cost basis of the Employee's Intellectual Property to the total value of
the set of components will be used to determine the percentage of total value
that the Employee's Intellectual Property represents of the net selling price
upon which the Employees 2% compensation will be calculated.. Net selling price
is herein defined as American Technology Corporation's selling price minus all
terms and conditions of sales [cash discounts, advertising, returns and
allowances).
6.
Croft agrees that when the Three Chamber Subwoofer is a part of a system or set
of components that is earning royalties for American Technology Corporation, his
5% royalty will be calculated based on one half the total royalty earned by ATC
from the system.
7.
Croft agrees to suspend all obligations by both parties under the Addendum dated
January 12, 1999 regarding the Croft Invention known as "Acoustic Transformer
Based Woofer Systems" until March 25, 2004.
8.
ATC agrees to start payments for the Three Chamber Subwoofer to Croft on October
1, 2000 in the amount of $1600 per month paid on a quarterly basis. There-after,
Croft shall receive the greater of the amounts of monthly payments above or the
commission earned of royalties paid to ATC by third party licensees, or from
sales of products made by ATC. These monthly amounts paid to Croft shall be
based on the amount received by ATC in quarterly lump sum payments by licensees
averaged to determine a monthly royalty amount.
9.
Croft agrees to credit the payments made to him by ATC under the Addendum dated
January 12, 1999 to the payment obligations under this Addendum Three. The
amount of this credit is $5,400. Therefore, applying this credit to the monthly
minimum payment of $1600, for the Three Chamber Subwoofer (as described in
Employee's Employment Agreement of February 28, 2000) the credit amount shall be
exhausted in January, 2001. It is understood and agreed by the parties to this
Addendum Three that, since the payment amount to Croft is the greater of the
monthly payment or the amount due under the Policy, this credit may be exhausted
earlier than January, 2001.
10.
Croft represents and warrants he has sole title to this invention, has the right
to assign it to ATC, that it is free and clear of all encumbrances and that no
rights to this invention rest with any of his prior employers.
11.
ATC agrees to use reasonable efforts to market and/or sell the Croft Invention
products, consistent with the best interests of the company.
12.
"Three chamber, series tuned band-pass subwoofer" [Three Chamber Subwoofer] is
defined and described by Croft as a 3 chamber woofer system that has the
woofer(s) mounted between chamber 1 and 2 and a vent going between chamber 1 and
2, this being the vent with the lowest frequency tuning. Another vent is between
chambers 2 and 3 that has the highest tuning and one more vent from chamber
three to outside the cabinet and this vent being tuned to a middle frequency
between the other two vents. A similar design with the lowest frequency vent
removed is also possible. These designs have very small cone excursion for power
out and also roll-off at a steep rate which allows them to be used to a higher
frequency in a mono bass system without audible location detection. Rear, sealed
chamber could also be replaced w/ an acoustic pipe. Also a 3 chamber system with
a vent to the outside world from each chamber and with two woofers feeding
forward into a common chamber tuned to the lowest frequency and rear waves of
each feeding separately into their own chambers which are vented at two
frequencies.




9

--------------------------------------------------------------------------------





13.
The duties, obligations and benefits, which are set forth in this Addendum,
which flow to Croft shall also flow to Croft's heirs. In a similar manner,
duties, obligations and benefits which are set forth in this Addendum which flow
to ATC shall also flow to ATC's successors and assigns.



 



 
James J. Croft        2/28/00
 
American Technology Corporation
         



 
By: /s/ James J. Croft
 
By: /s/ Con Brosnan        2/28/00
         
Name: James J. Croft
 
Name: Con Brosnan
     
Title: President and CEO

 
10
